DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/07/2022 has been entered. Claims 6, 12, 17, 22, 23, 26-28, 31, 42, and 43 are cancelled. Claims 1-5, 7-11, 13-16, 18-21, 24, 25, 29, 30, 32-41, and 44-53 are pending in this instant application. Claims 7-11, 13-16, 18-21, 24, 25, 29, 30, 32-41, 44, and 45 are withdrawn. Claims 1-5 and 46-53 are currently under examination.   

Priority
This is US Application No. 16/737,710 filed on 01/08/2020 and claims benefit of US Provisional Application No. 62/790,326 filed on 01/09/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 46-53 remain rejected under 35 U.S.C. 103 as being unpatentable over NCT03374085 (ClinicalTrials.gov Identifier: NCT03374085, Study Director: David Yao, First Posted: December 15, 2017, https://clinicaltrials.gov/ct2/show/NCT03374085, hereinafter after referred to as NCT03374085 ‘2017), as evidenced by CAS# 2259648-80-9 (16737710a STN note, pages 56/205 to 57/205) in view of Rushworth et al. (Cellular Signalling 25:106–112, 2013, hereinafter referred to as Rushworth ‘2013).
With regard to structural limitations “A method comprising administering to a patient having multiple myeloma (or relapsed, refractory or resistant; or refractory or resistant to lenalidomide or pomalidomide; or newly diagnosed) a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 of formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (or Compound 2 having the formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
), and wherein the second active agent is a BTK inhibitor (or ibrutinib)” (claims 1-5, 46-49, and 53), and “further comprising administering to the patient an additional active agent (or dexamethasone; or bortezomib) (claims 50-52):
NCT03374085 ‘2017 disclosed an open-label, multi-center, international, Phase 1/2 study to assess the safety, PK and efficacy of CC-92480 (=
    PNG
    media_image3.png
    110
    268
    media_image3.png
    Greyscale
, CAS# 2259648-80-9) monotherapy and in combination with dexamethasone in subjects with relapsed and refractory multiple myeloma (MM). Patient previously treated with at least 3 prior regimens including lenalidomide or pomalidomide, a proteasome inhibitor and a CD38 antibody will be eligible. Experimental: Administration of CC-92480 in combination with dexamethasone. Subjects must have a documented diagnosis of MM. Subjects enrolled in Part 2 must have disease refractory to an immunomodulatory agent (lenalidomide and/or pomalidomide), a glucocorticoid, a proteasome inhibitor, and a CD38 antibody. Refractory is defined as disease that is nonresponsive on therapy (failure to achieve minimal response or development of progressive disease), or progresses within 60 days of last dose (page 2/12, para. 1; page 3/12, under subheading “Arm”; page 6/12, para. 3, #5 and #6). 
NCT03374085 ‘2017 did not explicitly disclose the limitations “a BTK inhibitor (or ibrutinib)”, and “further comprising administering to the patient an additional active agent of bortezomib”, required by claims 1, 2, 4, 5, 52, and 53. 
Rushworth ‘2013 disclosed that ibrutinib is cytotoxic to malignant plasma cells from patients with multiple myeloma (MM) and furthermore that treatment with ibrutinib significantly augments the cytotoxic activity of bortezomib and lenalidomide chemotherapies. At in-vitro concentrations of bortezomib and lenalidomide that approximate to levels that can be achieved in-vivo, in 48 h cultures of MM patient’s cells and cell lines, ibrutinib significantly increased cytotoxicity of malignant plasma cells, with the effect in-vitro appearing greater in combination with bortezomib. A similar effect was also observed with ibrutinib in combination with either lenalidomide or bortezomib in MM cell lines. BTK inhibition had no cytotoxic effects on primary monocytes. In the last 10 years, the proteasome inhibitor, bortezomib as well as thalidomide and its derivative lenalidomide both in combination with dexamethasone have been shown to be effective in the treatment of MM. However despite these new drugs relapse remains inevitable (page 109, left col., para. 3; page 106, left col., para. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the CC-92480 and dexamethasone for treating multiple myeloma as taught by NCT03374085 ‘2017 with ibrutinib and bortezomib for treating multiple myeloma in view of Rushworth ‘2013 to enhance the efficacy of treating multiple myeloma. One would have been motivated to do so because (a) NCT03374085 ‘2017 teaches that patient was previously treated with at least 3 prior regimens including lenalidomide or pomalidomide, a proteasome inhibitor. Subjects have disease refractory to an immunomodulatory agent (lenalidomide and/or pomalidomide), a glucocorticoid, or a proteasome inhibitor, and (b) Rushworth ‘2013 teaches that treatment with ibrutinib significantly augments the cytotoxic activity of bortezomib and lenalidomide chemotherapies. The proteasome inhibitor, bortezomib as well as lenalidomide both in combination with dexamethasone have been shown to be effective in the treatment of MM. However despite these new drugs relapse remains inevitable, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the CC-92480 and dexamethasone for treating multiple myeloma as taught by NCT03374085 ‘2017 with ibrutinib and bortezomib for treating multiple myeloma in view of Rushworth ‘2013 to enhance the efficacy of treating multiple myeloma, one would achieve Applicant’s claims 1-5 and 46-53. “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I].

Applicant’s Arguments/Remarks filed on 07/07/2022 have been fully considered. Applicant argued “the structure of CC-92480 (i.e., CC- 92480 being the compound recited by the instant claims) was not known to a person of ordinary skill in the art at the time of the instant application… Exhibit A, page 3. The PTAB disagreed with Bayer, and held that there is no support for the contention that the very ''identity" or "structure" of a claimed compound that was only known in the prior art by an experimental code name can be established using post-filing evidence in order to support a conclusion of anticipation or obviousness… the Examiner has not established that NCT03374085 '2017 enables the claimed method at the time of the application” (p. 7/12, last para.; p. 8/12, para. 2; page 10/12, para. 3).
In response, these argument are found not persuasive. The Exhibit A is not applicable to the current application because the petition is between two competitors whereas the CC-92480 compound and compound in claims 1 and 2 of this application are from the same Applicant. Also, the Exhibit A provides no evidence that the CC-92480 compound is not the compound in claims 1 and 2. Furthermore, the specification of this Application disclosed “Preparation of Compound 1, Compound 2, and Compound 3 are also described in U.S. Application No. 16/030,695, which is incorporated herein by reference in its entirety” (page 18/108, [0072]). The specification of 16/030,695 disclosed Example 19: Phase 1 Clinical Study - Relapsed and Refractory Multiple Myeloma. A phase 1 multicenter, open-label study is conducted to assess the safety, pharmacokinetics and preliminary efficacy of Compound 2 in combination with dexamethasone in subjects with relapsed and refractory multiple myeloma (RRMM). The study is conducted in two parts: Part 1 assesses the PK/PD and safety of escalating doses of Compound 2 with concurrent, standard dose dexamethasone and determine the MTD/RP2D for the combination when administered according to a minimum of two different dosing schedules. Part 2 consists of a single-arm expansion cohort(s) of Compound 2 at the RP2D plus dexamethasone for both dosing schedules (pages 128/138 to 135/138, [00380-00393]). The disclosed clinical study provides the Study Design, Study Population, Inclusion Criteria, and Exclusion Criteria identical to the NCT03374085 ‘2017. Thus, the CC-92480 compound of NCT03374085 ‘2017 is the Compound 2 of this Application and reads on Compound 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(I) Claims 1-4 and 46-52 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 19-26 of U.S. Patent No. 10,357,489 (Applicant: Celgene Corporation, published on July 23, 2019) as evidenced by Yu et al. (Blood 111:4617-4626, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘489 claims “A method of treating multiple myeloma comprising administering a therapeutically effective amount of the compound of claim 2 to a patient in need thereof” (claim 19), “A compound, wherein the compound is Compound 2 of formula: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 or a tautomer, isotopolog, or pharmaceutically acceptable salt thereof” (claim 2), “additionally comprising administering a second active agent” (claim 24), and “wherein the second active agent is bortezomib” (claim 26). Yu et al. disclosed that bortezomib (a blocker of proteasomes and NF-kB signaling) blocks Btk transcription and intracellular expression (page 4617, Abstract), providing the evidence that bortezomib is Btk inhibitor. Also, claims 20, 21, 22, 23, 24, and 25 of Pat ‘489 read on claims 46, 47, 48, 49, 50, and 51 of this Application, respectively.
Thus , claims 1-4 and 46-52 of this Application encompass or overlap with claims 2 and 19-26 of Pat ‘489 as evidenced by Yu et al..

Applicant’s Arguments/Remarks of 07/07/2022 argued “Yu described that NF-ᴋB is required for efficient transcription of the Btk gene, and found that bortezomib (a blocker of proteasomes and NF-ᴋB signaling) blocks the transcription of Btk gene as a result of its blocking of NF-kB signaling. This is completely different from saying bortezomib is a Btk inhibitor” (p. 11/12, para. 3).
In response, these argument are found not persuasive. The claimed “BTK inhibitor” is not specifically defined in this Application, and thus encompasses a blocker of Btk transcription and intracellular expression.

(II) Claims 1-4 and 46-52 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 7 of U.S. Patent No. 11,185,543 (Applicant: Celgene Corporation, published on November 30, 2021) as evidenced by Yu et al. (Blood 111:4617-4626, 2008) and in view of NCT03374085 (ClinicalTrials.gov Identifier: NCT03374085, Study Director: David Yao, First Posted: December 15, 2017, https://clinicaltrials.gov/ct2/show/NCT03374085” as evidenced by CAS# 2259648-80-9 (16737710a STN note, pages 56/205 to 57/205). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘543 claims “A method of treating multiple myeloma comprising administering a therapeutically effective amount of Compound 2 of the formula: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 or a tautomer, isotopolog, or pharmaceutically acceptable salt thereof, to a patient in need thereof, wherein the method further comprises administering a second agent, and wherein the second agent is dexamethasone, daratumumab, a proteasome inhibitor… or an LSD-1 inhibitor, or a combination thereof” (claim 1), “wherein the proteasome inhibitor is bortezomib, carfilzomib, ixazomib, oprozomib, or marizomib” (claims 3 and 4), and “wherein the second agent is a combination of bortezomib and dexamethasone” (claim 7). Yu et al. disclosed that bortezomib (a blocker of proteasomes and NF-kB signaling) blocks Btk transcription and intracellular expression (page 4617, Abstract), providing the evidence that bortezomib is Btk inhibitor.
Pat ‘543 as evidenced by Yu et al. did not explicitly claim the limitations “the multiple myeloma is relapsed, refractory or resistant”, “refractory or resistant to lenalidomide”, “refractory or resistant to pomalidomide”, and “newly diagnosed multiple myeloma”, required by claims 46-49. 
NCT03374085 disclosed an open-label, multi-center, international, Phase 1/2 study to assess the safety, PK and efficacy of CC-92480 (=
    PNG
    media_image3.png
    110
    268
    media_image3.png
    Greyscale
, CAS# 2259648-80-9) monotherapy and in combination with dexamethasone in subjects with relapsed and refractory multiple myeloma (MM). Patient previously treated with at least 3 prior regimens including lenalidomide or pomalidomide, a proteasome inhibitor and a CD38 antibody will be eligible. Experimental: Administration of CC-92480 in combination with dexamethasone. Subjects must have a documented diagnosis of MM. Subjects enrolled in Part 2 must have disease refractory to an immunomodulatory agent (lenalidomide and/or pomalidomide), a glucocorticoid, a proteasome inhibitor, and a CD38 antibody. Refractory is defined as disease that is nonresponsive on therapy (failure to achieve minimal response or development of progressive disease), or progresses within 60 days of last dose (page 2/12, para. 1; page 3/12, under subheading “Arm”; page 6/12, para. 3, #5 and #6).
Thus, claims 1-4 and 46-52 of this Application encompass or overlap with claims 1, 3, 4, and 7 of Pat ‘543 as evidenced by Yu et al. in view of NCT03374085 as evidenced by CAS# 2259648-80-9.

Applicant’s Arguments/Remarks of 07/07/2022 argued “the rejection is also based on the Examiner's allegation that Yu disclosed bortezomib to be a Btk inhibitor… for the reason discussed above” (p. 11/12, para. 4).
In response, these argument are found not persuasive. As indicated above, the claimed “BTK inhibitor” is not specifically defined in this Application, and thus encompasses a blocker of Btk transcription and intracellular expression.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623